                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                      )
                                                  )
                  Plaintiff,                      )
                                                  )
   v.                                             )     No.:   3:19-CR-151-TAV-DCP-2
                                                  )
   USHERY M. STEWART,                             )
                                                  )
                  Defendant.                      )


                          MEMORANDUM OPINION AND ORDER

         This criminal matter is before the Court for consideration of the Report and

   Recommendation (“R&R”) entered by United States Magistrate Judge Debra C. Poplin on

   January 12, 2021 [Doc. 326]. The R&R addresses defendant’s Motion to Suppress Search

   of 301 Lippencott and for a Franks1 Hearing [Doc. 191]. The government responded

   [Doc. 231], defendant replied [Doc. 245], and Judge Poplin held a hearing on the motion

   on November 20, 2020 [Doc. 292]. Judge Poplin then issued the R&R [Doc. 326],

   recommending that the Court deny defendant’s motion. Defendant has filed objections to

   the R&R [Doc. 334], the government has responded [Doc. 335], and the matter is now ripe

   for the Court’s review. See E.D. Tenn. L.R. 7.1(a). For the reasons that follow, the Court

   will OVERRULE defendant’s objections [Doc. 334], ACCEPT the R&R [Doc. 326] in




         1
             Franks v. Delaware, 438 U.S. 154 (1978).




Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 1 of 23 PageID #: 3052
   part,2 and DENY defendant’s Motion to Suppress Search of 301 Lippencott and for a

   Franks Hearing [Doc. 191].

   I.     Background

          The Court presumes familiarity with the facts of this case and will only recite facts

   necessary to the determination of the instant motion. Moreover, the Court notes that the

   parties do not object to the factual basis in the magistrate judge’s R&R, and therefore, the

   Court will adopt the following facts from the R&R [Doc. 326].

          Defendant is charged in the Second Superseding Indictment with conspiring to

   possess and distribute Schedule I, II, III, and IV controlled substances, including 50 grams

   or more of methamphetamine, as well as a quantity of fentanyl, oxycodone, alprazolam,

   marijuana, buprenorphine, and heroin, in violation of 21 U.S.C. §§ 846, 841(a)(1),

   (b)(1)(A), (b)(1)(C), (b)(1)(D), (b)(1)(E), and (b)(2) (Count 1), aiding and abetting the

   possession of a firearm in furtherance of drug trafficking, in violation of 18 U.S.C.

   §§ 924(c)(1)(A)(i) and (2) (Count 2); conspiring to commit money laundering, in violation

   of 18 U.S.C. §§ 1956(a)(1)(A)(i), (a)(1)(B)(i), and (h) (Count 3), and aiding and abetting

   to possess with intent to distribute 50 grams or more of methamphetamine, in violation of

   21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, and 18 U.S.C. § 2 (Count 4) [Id. at 1–2;

   Doc. 243].




          2
             The Court will accept the R&R with the exception of the magistrate judge’s alternative
   holding, finding probable cause to search for a cell phone at defendant’s residence. This holding
   is located in the last paragraph beginning on page 23 and the first paragraph beginning on page 24
   of the R&R. [See Doc. 326, pp. 23–24].
                                                    2


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 2 of 23 PageID #: 3053
          The initial Indictment was returned by the grand jury on September 4, 2019, against

   defendant and several other codefendants [Id. at 2]. A search warrant was also obtained

   for defendant’s alleged residence—301 Lippencott Street, Apartment 512, Knoxville,

   Tennessee (“301 Lippencott”)—by law enforcement on September 4, 2019, and included

   the affidavit of Federal Bureau of Investigation (“FBI”) Task Force Officer Brandon

   Stryker [Id.].

          The affidavit stated that in May 2018, the Knoxville Police Department (“KPD”)

   and FBI began investigating the Knoxville “set” of the Almighty Vice Lord Nation, known

   as the “Unknown Vice Lords” or “Ghost Mob” [Doc. 191-1, ¶ 7]. Law enforcement

   suspected that Alim Turner was the leader of the Knoxville “set” of the Unknown Vice

   Lords, and defendant worked with Turner and others to distribute methamphetamine [Id.].

   Wiretap recordings indicated that defendant and Turner were purchasing and reselling

   illegal narcotics [Id., ¶ 9]. Specifically, in a phone call on June 25, 2019, defendant appears

   to tell Turner that he was trying to obtain some money, and was trying to sell “blues,”

   which law enforcement believe to be a reference to oxycodone pills [Id., ¶ 11]. In another

   call that same day, Turner discussed purchasing two ounces of methamphetamine from

   defendant, which he refers to as “ice cream,” and defendant and Turner agreed on a price

   of $275 for the methamphetamine [Id., ¶ 12]. In July 2019, intercepted conversations

   indicated that Turner and defendant were discussing shipping pounds of methamphetamine

   to the Eastern District of Tennessee, and law enforcement ultimately intercepted a package

   shipped to “Joe Stewart,” containing approximately five pounds of methamphetamine

                                                 3


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 3 of 23 PageID #: 3054
   [Id., ¶ 13]. After Turner was arrested, law enforcement intercepted a call, in which

   defendant and another co-conspirator appeared to be discussing purchasing approximately

   $16,000 worth of methamphetamine from their source of supply in Nashville, Tennessee

   [Id., ¶ 14]. The same day, defendant and another co-conspirator were observed meeting

   another individual and handing him a bag of dog food, and which was later determined to

   contain $13,130, which law enforcement believe was headed to Nashville as payment for

   methamphetamine being shipped to the Eastern District of Tennessee [Id., ¶ 15].

          Law enforcement executed the search warrant on September 5, 2019, and found a

   Kel-Tec .9 mm rifle with a loaded magazine, multiple cell phones, a scale and grinder with

   possible drug residue, prescription pills for another individual, assorted ammunition, and

   $554 in U.S. currency [Doc. 326, p. 2].

   II.    Standard of Review

          The Court reviews de novo those portions of the R&R to which the defendant has

   objected. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). Accordingly, the Court considers

   the R&R, the motion for Franks hearing, the parties’ underlying and supporting briefs, the

   defendant’s objections, and the government’s response to those objections, all in light of

   the applicable law.

   III.   Analysis

          Defendant raises two objections to the magistrate judge’s R&R. Specifically, he

   objects to (1) the magistrate judge’s conclusion that he has not made a substantial

   preliminary showing that false statements were included in the search warrant affidavit

                                               4


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 4 of 23 PageID #: 3055
   knowingly, intentionally, or with reckless disregard for the truth, thereby warranting a

   Franks hearing; and (2) the magistrate judge’s conclusion that the search warrant

   established a sufficient nexus between the things to be seized and the residence to be

   searched [Doc. 334, pp. 2, 8].

          A.      Affiant’s Culpability in False Statements

          In his motion, defendant points to three paragraphs of the affidavit that he alleges

   contain false information [Doc. 191, pp. 3–6]. First, defendant points to Paragraph 13,

   detailing a July 2019 conversation between defendant and Turner regarding shipping

   pounds of methamphetamine into this district, and contends that no such conversation is

   included in the transcripts of intercepted phone calls in July 2019 [Id. at 3]. Defendant also

   argues that the “irregular formatting”3 of Paragraph 13 indicates that the affiant acted

   intentionally or with a reckless disregard for the truth [Id. at 4–5]. Second, defendant points

   to Paragraph 9, which attributes the intercepted phone calls to a wiretap of phone number

   “423-395-5574”;4 however, defendant argues that no court order provided for a wiretap of

   that phone number [Id. at 5]. Finally, defendant argues that Paragraph 15 falsely states that

   he delivered the bag of dog food which contained a large amount of cash, but FBI reports


          3
             Specifically, defendant refers to the fact that Paragraphs 11, 12, 14, and 15 all listed
   specific dates of the intercepted phone calls, followed by direct quotations from the phone calls,
   and then law enforcement’s interpretation of what the parties were discussing [Doc. 191, pp. 4–5;
   Doc. 191-1, ¶¶ 11–12, 14–15]. Paragraph 13, by contrast, lists only the more general date of “July
   of 2019” and a summary of the conversation, without any direct quotations [Doc. 191, pp. 4–5;
   Doc. 191, ¶ 13].
          4
            As the government points out in its response, defendant himself incorrectly recites
   the phone number in his briefing, and the phone number actually listed in the affidavit is
   423-295-5574 [Doc. 191-1, ¶ 9; Doc. 231, p. 34 n.5].
                                                 5


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 5 of 23 PageID #: 3056
   indicated only that defendant exited a BMW vehicle, entered a Honda vehicle, and then

   returned to the BMW, but did not mention any bag of dog food [Id. at 6].

          The government concedes that: (1) Paragraph 13 incorrectly lists the date as

   July 2019, when the conversation actually occurred on June 30, 2019; (2) Paragraph 9

   incorrectly lists the phone number that was wiretapped as 423-295-5574, rather than the

   correct phone number of 865-455-0315; and (3) Paragraph 15 incorrectly states that

   surveillance observed defendant deliver a bag of dog food to codefendant Kedaris Gilmore,

   when it was actually Gilmore who procured the dog food bag in which the money was

   hidden [Doc. 231, pp. 34–38]. However, the government argues that each of these

   inconsistencies is immaterial [Id.].

          In addressing these conceded inaccuracies, Judge Poplin concluded that the

   inaccuracy in Paragraph 9, relating to the wiretap telephone number, was an “unimportant

   allegation,” and the error was mere negligence, which was insufficient to merit a Franks

   hearing [Doc. 326, pp. 10–11]. As to Paragraph 13, Judge Poplin did not find that the

   incorrect date of the phone conversation detailed therein was sufficient, again, finding that

   it was, at most, the result of negligence or innocent mistake [Id. at 12]. Judge Poplin also

   found that Defendant’s arguments based on any irregularity in the format of Paragraph 13

   and the surrounding paragraphs were mere conclusory allegations [Id. at 13]. Ultimately,

   Judge Poplin concluded that, while there were inaccuracies in the affidavit, defendant has

   not established how those inaccuracies were deliberate falsehoods or made with reckless




                                                6


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 6 of 23 PageID #: 3057
   disregard for the truth [Id. at 14]. Thus, Judge Poplin found that defendant has not met his

   burden to establish the necessity of a Franks hearing [Id. at 15].

          Defendant objects to Judge Poplin’s conclusion that he failed to make a substantial

   preliminary showing that a false statement, made knowingly and intentionally or with

   reckless disregard for the truth, was included in the affidavit [Doc. 334, p. 8]. Defendant

   notes that Judge Poplin agreed that three paragraphs contained statements that were

   incorrect [Id.]. As to the culpable mental state of the affiant, defendant’s arguments are

   largely “copy and pasted” from his initial motion [Compare Doc. 334, pp. 8–10, with

   Doc. 191, pp. 3–5]. Defendant adds that the transcript of the phone call discussed in

   Paragraph 13 of the affidavit reveals the likely reason that the affiant failed to include its

   specifics, namely, that defendant and Turner discussed an exchange of drugs between

   Turner and codefendant Christopher Hounschell, rather than between defendant and Turner

   [Id. at 10]. As to Paragraph 15, defendant contends that: (1) the affiant’s attempt to mislead

   or obfuscate the truth in Paragraph 13 should be considered relevant to the finding of a

   culpable mental state as to Paragraph 15, and (2) because Judge Poplin found that he has

   not made a preliminary showing, the materiality of the false statement in Paragraph 15 is

   irrelevant [Id. at 10–11].

          The government responds that defendant’s objection merely rehashes the same

   arguments previously raised about the same non-material inaccuracies in the affidavit

   [Doc. 335, p. 4].




                                                 7


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 7 of 23 PageID #: 3058
         First, to the extent that defendant’s objection to Judge Poplin’s recommendation on

   his request for a Franks hearing is merely resubmission of the arguments in his initial

   motion, such is not a proper objection. Objections to a magistrate judge’s R&R must be

   clear enough to enable the Court to discern the issues that are dispositive and contentious.

   Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995) (citing Howard v. Sec’y of Health and

   Human Servs., 932 F.2d 505, 508-09 (6th Cir. 1991)). If “objections merely restate the

   arguments asserted in [a party’s] earlier motion, which were addressed by the magistrate

   judge’s report and recommendation, the Court may deem those objections waived.”

   Modrall v. U.S. Dep’t of Educ., No. 1:19-cv-250, 2020 WL 2732399, at *2 (citing

   VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004)). Thus, to the extent that

   defendant’s objections merely “copy and paste” the arguments presented to the magistrate

   judge, his objections are OVERRULED. The Court will now turn to defendant’s specific

   arguments addressing Paragraphs 13 and 15 of the affidavit.

          When a defendant “makes a substantial preliminary showing that a false statement

   knowingly and intentionally, or with reckless disregard for the truth, was included by the

   affiant in the warrant affidavit, and if the allegedly false statement is necessary to the

   finding of probable cause, the Fourth Amendment requires that a hearing be held at the

   defendant’s request.” Franks v. Delaware, 438 U.S. 154, 155–56 (1978). Under Franks,

   the defendant must (1) make a substantial preliminary showing that specified portions of

   the affiant’s statements are deliberately or recklessly false, and (2) demonstrate that the

   challenged statements are necessary to a finding of probable cause. Id. at 171; United

                                                8


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 8 of 23 PageID #: 3059
   States v. Graham, 275 F.3d 490, 505 (6th Cir. 2001). Allegations of deliberate falsehood

   or reckless disregard for the truth must be accompanied by an offer of proof, and allegations

   of negligence or innocent mistake are insufficient. Id. at 171.

          An affidavit which omits potentially exculpatory information is less likely to present

   a question of impermissible conduct than one that includes false information. Graham,

   275 F.3d at 506.       A Franks hearing is only merited in cases of omission in rare

   circumstances. Id. Indeed, a Franks hearing is warranted in the case of the omission of

   disputed facts only when defendant presents a “strong preliminary showing that the affiant

   with an intention to mislead excluded critical information from the affidavit.” United

   States v. Shaffer, 238 F. Supp. 3d 913, 918 (E.D. Ky. 2017) (quoting Mays v. City of

   Dayton, 134 F.3d 809, 816 (6th Cir. 1998) (emphasis in original)).

          Paragraph 13 alleges, in relevant part, that, in July 2019, law enforcement

   intercepted conversations in which defendant and Turner discussed plans to have pounds

   of methamphetamine shipped to the Eastern District of Tennessee [Doc. 191-1, ¶ 13]. The

   government has conceded that the July 2019 date was incorrect, and that, in fact, the

   conversation occurred on June 30, 2019 [Doc. 231, p. 34]. The government further

   provided a transcript of the intercepted call, in which the following exchange takes place:

          US:5 Hello?

          AT:      What’s poppin’?

          US:      I’m just makin’ sure you straight, P.


          5
              “US” refers to Ushery Stewart and “AT” refers to Alim Turner [Doc. 231-7, p. 1].
                                                  9


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 9 of 23 PageID #: 3060
        AT:    Yeah, I’m at, uh, Nashville. Hey—

        US:    Yeah.

        AT:    Hey, has Woogie6 said that, if I get these Ps of ice, uh, to an address then he
               gonna go cop ‘em?

        US:    Dude, that’s a given bro.

        AT:    Huh?

        US:    That’s a given.

        AT:    What you mean ‘that’s a given’?

        US:    Like, that’s, of course, bro.

        AT:    Aight, uh, I’m have to have them gone in a week.

        US:    How many of them?

        AT:    Five n****, the first time. Then the second time, ten.

        US:    Yeah.

        AT:    Aight, aight so you sure we can do that thought?

        US:    Yeah, as soon as he got a good spot to send ‘em.

        AT:    I got a, uh, I can get a spot. Aye, though –

        US:    Yeah.

 [Doc. 231-7, p. 1].

        Defendant’s objection to Paragraph 13 essentially contends that the affiant

 intentionally failed to include information that the conversation “contemplated an


        6
          According to the initial indictment, “Woogie” refers to codefendant Christopher
 Hounschell [Doc. 3].
                                            10


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 10 of 23 PageID #:
                                   3061
 exchange of drugs by mail between Turner and Hounschell, not Turner and Stewart”

 [Doc. 334, p. 10]. Because defendant’s claim relates to an alleged omission, he bears a

 heavy burden, as a Franks hearing is rarely merited in the case of an omission of

 exculpatory information. See Graham, 275 F.3d at 506. The Court does not find that the

 circumstances here warrant a Franks hearing. The affidavit merely states that defendant

 and Turner “discussed plans to have pounds of meth shipped to addresses in the Eastern

 District of Tennessee” [Doc. 191-1, ¶ 13].          The affidavit does not say that the

 methamphetamine was shipped to defendant or that defendant would sell the

 methamphetamine. Instead, the affidavit correctly summarizes the extent of defendant’s

 involvement—he discussed with Turner plans to have pounds of methamphetamine

 shipped to the Eastern District of Tennessee. That the affidavit omitted information about

 a third individual’s involvement in this incident does not merit a Franks hearing, as such

 information would not have been particularly relevant to the determination of whether

 probable cause existed to search defendant’s residence for evidence of drug trafficking.

 Ultimately, the affiant’s summary of defendant’s involvement in this discussion is not

 “false” and the affiant’s omission of Hounshell’s involvement does not warrant a Franks

 hearing.

        Moreover, defendant’s argument for showing that the incorrect statement about his

 involvement with delivering the dog food bag filled with cash was made intentionally or

 with reckless disregard for the truth, is that the Court should consider the affiant’s attempt

 to mislead or obfuscate the truth in Paragraph 13 [Doc. 334, pp. 10–11]. But, the Court

                                              11


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 11 of 23 PageID #:
                                   3062
 has now found that defendant has not shown that the affiant acted deliberately or with

 reckless disregard for the truth as to Paragraph 13. Indeed, the only portion of Paragraph

 13 that defendant has established is “false” is the July 2019 date attributed to the

 conversation, which actually occurred one day before July 2019 began, on June 30,

 2019 [See Doc. 231-7]. Because defendant has not established that the affiant acted

 deliberately or with reckless disregard for the truth in Paragraph 13, the Court must reject

 defendant’s argument that the affiant’s state of mind in writing Paragraph 13 should be

 considered sufficient to show that the affiant to had a culpable state of mind with regard to

 Paragraph 15.

        Finally, defendant implicates that, in finding that he had not established a

 preliminary showing that the affiant acted intentionally or with reckless disregard for the

 truth as to the incorrect statement in Paragraph 15, Judge Poplin erroneously considered

 the materiality of the incorrect statement, which, according to defendant, should only be

 considered if reaching the second prong of the Franks hearing test—whether probable

 cause exists absent the allegedly false statement [Doc. 334, p. 11]. However, common

 sense dictates that the materiality of an allegedly false statement may be a proper

 consideration in determining whether a defendant has made a preliminary showing that an

 affiant acted intentionally or with reckless disregard for the truth. Rarely will a defendant

 have direct evidence that the affiant intentionally made false statements in the search

 warrant affidavit, and therefore, a defendant will normally be required to rely on

 circumstantial evidence in the search warrant affidavit and surrounding circumstances to

                                              12


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 12 of 23 PageID #:
                                   3063
 establish this element. The materiality of an allegedly false statement is a relevant

 consideration because an affiant acting intentionally or with reckless disregard for the truth,

 in that the affiant is seeking to mislead the magistrate judge to issue a search warrant, is

 significantly more likely to include material false statements, that would impact the

 warrant-issuing decision. On the other hand, allegedly false statements involving minor

 details, such as dates and telephone numbers, are more indicative of an affiant who acted

 with negligence in preparing the search warrant affidavit. Accordingly, the Court does not

 find that Judge Poplin erred in considering the materiality of the incorrect statement in

 Paragraph 15 of the affidavit in determining that defendant had not made a preliminary

 showing that the statement was made intentionally or with reckless disregard for the truth.

 For these reasons, defendant’s objections to Judge Poplin’s determinations as to his request

 for a Franks hearing are OVERRULED.

        B.     Nexus Between Things to Be Seized and Place to Be Searched

               1.      Probable Cause

        In addressing defendant’s suppression argument, Judge Poplin noted that the Sixth

 Circuit has held that generally, if an affidavit fails to include facts that directly connect the

 residence with the suspected drug dealing activity, it cannot be inferred that drugs will be

 found at a defendant’s home, even if defendant is a known drug dealer [Doc. 326, p. 18

 (citing United States v. Brown, 828 F.3d 375, 382–84 (6th Cir. 2016))]. However, Judge

 Poplin also noted that the Sixth Circuit has recognized that the nexus requirement can be

 met without facts showing that the residence had been used in drug trafficking when the

                                                13


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 13 of 23 PageID #:
                                   3064
 affidavit establishes that defendant was a major player in a large, ongoing drug trafficking

 operation [Id. at 19 (citing Brown, 828 F.3d at 384 n.2)]. Judge Poplin further noted that

 the Eastern District of Kentucky has expanded on this, concluding that a major player in

 an ongoing high-quantity operation is logically more likely to maintain more illicit

 inventory than a small scale distributor [Id. at 20 (citing United States v. Nantz, 466 F.

 Supp. 733, 738–39 (E.D. Ky. 2020))].

        Judge Poplin ultimately determined that the affidavit here presented overwhelming

 evidence that defendant was a major player in a large, ongoing drug trafficking operation

 [Id. at 21]. She noted that the affidavit set forth that defendant was working with Turner,

 the suspected leader of the Knoxville “set” of the Unknown Vice Lords [Id.]. Phone

 conversations indicate that Turner regularly discussed purchasing and reselling narcotics

 with defendant [Id.]. In one phone call, Turner and defendant discussed the shipment of

 approximately five pounds of methamphetamine [Id. at 22]. Moreover, the affidavit details

 repeated conversations between defendant and codefendant Gilmore about collecting debts

 to pay the source of supply after Turner’s arrest [Id.]. Judge Poplin concluded that this

 evidence shows that defendant was a key participant in the procurement and distribution

 of large quantities of methamphetamine [Id.]. She also concluded that defendant took on

 an increased role in the conspiracy after Turner’s arrest [Id. at 23].

        Defendant first objects to Judge Poplin’s conclusion that the search warrant

 established a sufficient nexus between the place to be searched and the things to be seized

 [Doc. 334, p. 2]. Defendant contends that the Sixth Circuit has held that if an affidavit in

                                               14


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 14 of 23 PageID #:
                                   3065
 support of a search warrant fails to include facts directly connecting a residence with

 suspected drug dealing activity, it cannot be inferred that drugs will be found at the

 defendant’s home, even if the defendant is a known drug dealer [Id.]. Defendant argues

 that nothing in the affidavit in this case directly connected his residence to drug dealing

 [Id. at 3]. Defendant acknowledges that Judge Poplin’s conclusion was based on a finding

 that there was overwhelming evidence that he was a major player in a large, ongoing drug

 trafficking operation, but contends that the affidavit’s description of his activity is more

 aligned with a typical, run-of-the-mill drug dealing operation [Id. at 4–5].

        The government responds that defendant’s objection fails to address the general rule

 that an issuing judge may infer that drug traffickers use their homes to store drugs and

 otherwise further their drug trafficking [Doc. 335, p. 1]. Brown, on which defendant relies,

 is distinguishable from the instant case because the Sixth Circuit found the evidence of

 Brown’s status as a drug dealer to be inadequate, while here, Judge Poplin found

 overwhelming evidence that defendant was a major player in a large, ongoing drug

 trafficking operation [Id. at 2].

        For a search warrant to issue, an affidavit must show a likelihood that (1) the items

 sought are seizable by virtue of being connected with criminal activity and (2) the items

 will be found in the place to be searched. United States v. O’Connor, 723 F. App’x 302,

 307 (6th Cir. 2019) (internal citations omitted). A supporting affidavit must, therefore,

 sufficiently demonstrate the existence of a “nexus between the place to be searched and the

 evidence sought.” United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004) (quoting

                                              15


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 15 of 23 PageID #:
                                   3066
 United States v. Van Shutters, 163 F.3d 331, 336–37 (6th Cir. 1998)). Such connection

 must be specific and concrete, and not “vague” or “generalized.” United States v. Brown,

 828 F.3d 375, 382 (6th Cir. 2016) (citing Carpenter, 360 F.3d at 595). “Whether an

 affidavit establishes a proper nexus is a fact-intensive question resolved by examining the

 totality of circumstances presented.” Id.

        The Sixth Circuit has held that “an issuing judge may infer that drug traffickers use

 their homes to store drugs and otherwise further their drug trafficking,” United States v.

 Williams, 544 F.3d 683, 687 (6th Cir. 2008), but “a defendant’s status as a drug dealer,

 standing alone” will not “give[] rise to a fair probability that drugs will be found in his

 home.” United States v. Frazier, 423 F.3d 526, 633 (6th Cir. 2005). “Therefore, to meet

 the probable cause standard, an affidavit must include some facts connecting the residence

 to drug-dealing activity beyond just the defendant’s status as a drug dealer.” United States

 v. Jenkins, 743 F. App’x 636, 642 (6th Cir. 2018), cert denied, 139 S. Ct. 611 (2018).

        The Sixth Circuit has held that an affidavit that contains no evidence that a suspect

 distributed narcotics from his home, used his home to store narcotics, or that any suspicious

 activity had taken place in the home did not establish a sufficient nexus between the home

 and the drugs the police sought. Brown, 828 F.3d at 382–85. The Circuit acknowledged

 that it had previously held that, in the case of drug dealers, evidence is likely to be found

 where the dealers live, but stated that it has never held that a suspect’s status as a drug

 dealer, standing alone, will give a fair probability that drugs will be found in his home. Id.

 at 383 (citing Jones, 159 F.3d at 975; Frazier, 423 F.3d at 533). Instead, the Sixth Circuit

                                              16


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 16 of 23 PageID #:
                                   3067
 stated that it has required “some reliable evidence connecting the known drug dealer’s

 ongoing criminal activity to the residence,” namely, “facts showing that the residence had

 been used in drug trafficking[.]” Id. In so holding, however, the Sixth Circuit stated, in a

 footnote, that, in some cases, it “found the nexus sufficient even though the affidavit did

 not contain facts showing that the residence had been used in drug trafficking,” but such

 cases were not typical drug trafficking cases, and instead, were cases where the affidavits

 “contained overwhelming evidence that the defendants were major players in a large,

 ongoing drug trafficking operation.” Id. at 383 n.2.

        The Eastern District of Kentucky recently addressed Brown’s language regarding

 defendants who are shown to be “major players in a large, ongoing drug trafficking

 operation.” United States v. Nantz, 466 F. Supp. 3d 733 (E.D. Ky. 2020). In Nantz, the

 district court noted that the Sixth Circuit’s language regarding a defendant being a “major

 player[] in a large, ongoing drug trafficking operation” can fill the inferential gap left by

 the absence of direct residence-nexus proof, which is consistent with Brown’s “dealer-

 status-plus” framework. Id. at 738. The Nantz court also noted that the Sixth Circuit has

 highlighted that, when drugs are used in the commission of a distribution offense, the

 distributed drugs are no longer in the possession of the suspected distributer. Id. at 739

 (quoting Peffer v. Stephens, 880 F.3d 256, 273 (6th Cir. 2018)). The Nantz court stated,

 however, that the inference of residential storage, based on status as a drug dealer alone, is

 far weaker for small-scale trafficking conspirators, but “a major player in an ongoing, high-




                                              17


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 17 of 23 PageID #:
                                   3068
 quantity operation is logically likely to maintain more illicit inventory than one or multiple

 discrete distributive acts would exhaust.” Id.

        Defendant does not dispute that overwhelming evidence in a search warrant

 application establishing that a defendant is a “major player in a large, ongoing drug

 trafficking operation” could be sufficient to establish the nexus requirement, but disagrees

 with Judge Poplin’s finding that the search warrant affidavit in this case established that he

 was a “major player in a large, ongoing drug trafficking operation” [Doc. 334, pp. 3–5].

 The Court will thus turn to the allegations in the affidavit to determine whether they

 establish that defendant was a major player in a large, ongoing drug trafficking operation.

        The Court notes that the search warrant affidavit included that law enforcement

 intercepted numerous phone calls, involving the distribution of illegal substances, between

 defendant and Turner, who was the leader of the Knoxville “set” of the “Unknown Vice

 Lords” [Doc. 191-1, ¶¶ 7, 9]. In at least one phone call, Turner, the purported gang leader,

 apparently sought to purchase methamphetamine from defendant [Id., ¶ 12]. In another

 phone call, defendant and Turner discussed plans to purchase several pounds of

 methamphetamine to be shipped to the Eastern District of Tennessee, specifically, five

 pounds of methamphetamine, which they planned to sell within a week, to be followed by

 another ten pounds of methamphetamine [Id., ¶ 13]. Moreover, after Turner’s arrest,

 defendant appeared to take the lead in the drug conspiracy, and law enforcement

 intercepted calls and observed events in which defendant apparently attempted to purchase




                                              18


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 18 of 23 PageID #:
                                   3069
 ‘over $10,000 worth of methamphetamine from a source in Nashville [Id., ¶¶ 14–15].

 Given these facts in the affidavit, the Court agrees with Judge Poplin’s determination that

 the affidavit provides overwhelming evidence that defendant was a major player in a large,

 ongoing drug trafficking conspiracy. The Court particularly finds the facts indicating that

 defendant worked closely with Turner, the purported gang leader, and took an even more

 active role in the conspiracy after Turner’s arrest show that he was a major player in this

 drug trafficking operation. Additionally, the Court finds that the facts indicating that the

 drug trafficking organization purchased pounds of methamphetamine for resale at one

 point, and, after Turner’s arrest, attempted to purchase over $10,000 worth of

 methamphetamine from the source in Nashville, show that the drug trafficking conspiracy

 was “large” and “ongoing.” Contrary to defendant’s assertion, the Court does not find that

 the “run-of-the-mill” street-level drug dealer would be involved in purchasing such large

 quantities of methamphetamine. Accordingly, for these reasons, the Court agrees with

 Judge Poplin’s conclusion that the affidavit contains overwhelming evidence that

 defendant was a major player in a large, ongoing drug trafficking conspiracy. Defendant’s

 objection to Judge Poplin’s finding that probable cause existed for issuance of the search

 warrant is therefore OVERRULED.7


        7
           The Court pauses to note that, in addition to the argument addressed above, Judge Poplin
 also found that the search warrant affidavit established probable cause to search for other items,
 including a cell phone [Doc. 326, pp. 23–24]. Defendant has objected to this conclusion, arguing
 that, while the Sixth Circuit has differentiated computers and guns from drugs, on the ground that,
 unlike drugs, computers and guns remain in a defendant’s possession, the Sixth Circuit’s decision
 involved a computer in 2014, and the same logic does not apply to a cell phone in 2019, which is
 smaller and more portable [Doc. 334, p. 6].
                                                 19


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 19 of 23 PageID #:
                                   3070
                2.      Good Faith Exception

        In the R&R, Judge Poplin concluded that, even if probable cause was lacking, the

 good faith exception to the exclusionary rule would apply [Doc. 326, p. 25]. Judge Poplin

 noted that the Sixth Circuit has held that, for an officer’s reliance on a search warrant to be

 reasonable, there need only be “some modicum of evidence” between the criminal activity

 and the place to be searched [Id. at 25–26]. Thus, for the same reasons that she concluded

 that probable cause existed, Judge Poplin concluded that the affidavit was not so lacking

 in indicia of probable cause to render belief in its existence entirely unreasonable

 [Id. at 26].

        In his objections, defendant contends that, because there was a complete absence of

 factual allegations to support a sufficient nexus between the place to be searched and the



         In Peffer, the Sixth Circuit acknowledged its decision in Brown, and explained the need for
 the “dealer-status-plus” rule, stating that “unlike guns and computers that are used in the
 commission of a crime, when drugs are used in the commission of a distribution offense, the
 distributed drugs are no longer in the possession of the suspected distributor.” 880 F.3d at 273.
 In that case, however, the affidavit alleged that the defendant had used a computer in the
 commission of his crime, that evidence of the crime would likely be found on the computer, and
 that the defendant lived at the residence, which was sufficient to establish a presumption that
 evidence of the crime would be found at the residence. Id. The Eastern District of Kentucky
 recently found that Peffer’s logic applies equally to cellular phones. Nantz, 466 F. Supp. 3d at
 741. Defendant urges the Court to find that Nantz was wrongly decided [Doc. 334, p. 6]. The
 Court notes that, while this remains an open question in the Sixth Circuit, the Circuit for the District
 of Columbia has held that “[p]eople ordinarily carry their cell phones with them wherever they
 go,” and thus, to justify the search of a residence to seize a cell phone, police must provide some
 indication that the cell phone would be located at the residence. United States v. Griffith, 867 F.3d
 1265, 1273 (D.C. Cir. 2017).
        Ultimately, because the Court has found that the affidavit established probable cause on
 other grounds, and that, even absent probable cause, suppression is inappropriate in light of the
 good-faith exception to the exclusionary rule, the Court does not find it necessary to address
 defendant’s objections relating to this issue. Instead, the Court will decline to adopt the portion of
 the R&R that addresses this alternative basis for denying defendant’s motion to suppress.
                                                   20


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 20 of 23 PageID #:
                                   3071
 things to be seized, reliance on the warrant could not be in good faith or objectively

 reasonable [Doc. 334, p. 7].

        Under the good faith exception to the exclusionary rule, “[i]n the absence of an

 allegation that the magistrate abandoned his detached and neutral role, suppression is

 appropriate only if the officers were dishonest or reckless in preparing their affidavit or

 could not have harbored an objectively reasonable belief in the existence of probable

 cause.” United States v. Leon, 468 U.S. 897, 926 (1984). The Court thus must decide

 “whether a reasonably well trained officer would have known that the search was illegal

 despite the magistrate’s decision.” Id. at 923 n. 23. The good faith exception does not

 apply in four situations:

        (1) when the affidavit supporting the search warrant contains a knowing or
        reckless falsity; (2) when the magistrate who issued the search warrant
        wholly abandoned his or her judicial role; (3) when the affidavit is so lacking
        in indicia of probable cause that a belief in its existence is objectively
        unreasonable; or (4) when the warrant is so facially deficient that it cannot
        reasonably be presumed valid.

 United States v. McPhearson, 469 F.3d 518, 525 (6th Cir. 2006) (citing Leon, 468 U.S. at

 922–23 n.23).

        Under the third limitation, evidence may not be admitted at trial if it was seized

 under a warrant that was issued on the basis of a “bare bones” affidavit, that is, an affidavit

 that merely “states suspicions, beliefs, or conclusions, without providing some underlying

 factual circumstances regarding veracity, reliability, and basis of knowledge.” Id. at 525–

 26 (quoting United States v. Weaver, 99 F.3d 1372, 1378 (6th Cir. 1996)). The Sixth

 Circuit has found the good faith exception applicable in cases where the affidavit contained
                                               21


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 21 of 23 PageID #:
                                   3072
 a minimally sufficient nexus between the illegal activity and the place to be searched. Id.

 at 526.

           The Court finds that, even if the affidavit did not provide sufficient probable cause

 for the issuance of the search warrant of defendant’s residence, a reasonably well-trained

 officer would not have known that the search was invalid despite the magistrate judge’s

 issuance of the search warrant. Even if the facts presented in the affidavit were deemed

 insufficient to establish “overwhelming evidence” that defendant was a “major player in a

 large, ongoing drug trafficking organization,” there is no reason that a reasonably well-

 trained officer would have second-guessed the magistrate judge’s determination that the

 affidavit met that standard, and such standard was sufficient to meet the nexus requirement.

 Moreover, as the Court noted previously, see supra note 7, the affidavit also indicated that

 officers intended to search for cell phones which had evidence of drug trafficking activities,

 and whether a search warrant should issue to search a suspect’s residence for a cell phone

 is an open question in this circuit. Given the lack of settled case law on this issue, a

 reasonably well-trained officer would have no reason to second-guess the magistrate

 judge’s decision that issuance of the warrant was proper on this ground. Accordingly, the

 Court finds that, even if there was not sufficient probable cause to support the issuance of

 the search warrant, evidence seized in the search of defendant’s residence should not be

 excluded. Defendant’s objection to Judge Poplin’s application of the good faith exception

 is therefore OVERRULED.




                                                22


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 22 of 23 PageID #:
                                   3073
 IV.    Conclusion

        Accordingly, upon a careful and de novo review of the record and the law, the Court

 finds that the recommendations contained in the R&R are correct. Thus, defendant’s

 objections [Doc. 334] are OVERRULED. The Court ACCEPTS the R&R [Doc. 326] in

 part, with the exception of the magistrate judge’s alternative holding finding probable cause

 to search for a cell phone at defendant’s residence, and incorporates the remainder of the

 R&R into this Memorandum Opinion and Order. The Court hereby DENIES defendant’s

 Motion to Suppress Search of 301 Lippencott and for a Franks Hearing [Doc. 191].

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              23


Case 3:19-cr-00151-TAV-DCP Document 383 Filed 05/13/21 Page 23 of 23 PageID #:
                                   3074
